Citation Nr: 1823209	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an extraschedular rating for recurrent right knee instability and right knee limited flexion and extension prior to December 23, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to September 1, 2013, to include on an extraschedular basis.

3.  Entitlement to a TDIU for the period from September 1, 2013 to December 23, 2013, to include on an extraschedular basis.


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1987 to October 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Seattle, Washington.  Jurisdiction now resides with the RO in Los Angeles (hereinafter Agency of Original Jurisdiction (AOJ)).  

In August 2013, July 2014, August 2015, and August 2016, the Board remanded this appeal for additional development.  

This appeal has a complex history.  In January 1990, the Veteran received a rating of ten percent for right knee arthritis.  On June 20, 2006, VA received a statement from the Veteran requesting an increased rating for the service-connected right knee disorder.  On December 11, 2008, he claimed entitlement to an increased rating for the same disorder via telephone call.  In a March 2009 rating decision, an RO increased the rating to 20 percent for the disorder under Diagnostic Code (DC) 5010-5257, effective as of December 11, 2008, and identified this date as the date of claim.  In a March 2010 rating decision, another RO granted a separate ten percent rating for the Veteran's right knee disorder based on limitation of motion under DC 5260 (for flexion), effective as of December 11, 2008, again indicating that this date was the date of the claim.  

At the time of an August 2013 remand, the Board observed that the Veteran had filed a claim for an increased rating for his right knee disability in June 2006, and although the RO acknowledged his claim, the March 2009 rating decision assigned an effective date for the increased rating awarded based on the claim received in December 2008.  Accordingly, the issues on appeal were recharacterized to include entitlement to a rating in excess of 10 percent for right knee traumatic arthritis with scar prior to December 11, 2008.  At the time of the July 2014 remand, the Board assumed jurisdiction over an informally raised claim for TDIU, as part the claims for increased ratings for the right knee.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In an August 2015 decision, the Board granted a separate rating for recurrent instability of the right knee (previously rated as traumatic arthritis with scar) and assigned a 20 percent rating effective June 20, 2006; granted an earlier effective date of June 20, 2006, for the 10 percent rating assigned for limited flexion of the right knee, and granted a 30 percent rating effective August 1, 2013; and granted a separate 10 percent rating for limited extension of the right knee effective August 1, 2013.  The Board remanded the issues of entitlement to an extraschedular rating for right knee disability under 38 C.F.R. § 3.321(b) and entitlement to a TDIU.

In a January 2016 rating decision, the RO implemented the August 2015 Board decision with respect to the assigned ratings and effective dates for the right knee disabilities.  A February 2016 rating decision denied entitlement to a TDIU rating, to include on an extraschedular basis.

In an August 2016 decision, the Board granted a TDIU effective December 23, 2013, and remanded for extraschedular consideration ratings for recurrent right knee instability and right knee limited flexion and extension prior to December 23, 2013; and for consideration of entitlement to a TDIU prior to December 23, 2013, to include on an extraschedular basis.  In an August 2016 rating decision, the RO implemented the August 2016 Board decision.  The remaining issues have now been returned to the Board for further adjudication.


FINDINGS OF FACT

1.  Prior to December 23, 2013, the Veteran's right knee disorders did not present such an exceptional or unusual disability picture that the available schedular ratings are inadequate, nor did the Veteran's service-connected right knee.

2.  Prior to December 23, 2013, the Veteran did not meet the schedular requirements for entitlement to a TDIU.

3.  Prior to September 1, 2013, the Veteran had a substantially gainful occupation as an assistant manager.

4.  From September 1, 2013, through December 22, 2013, it is at least as likely as not that the Veteran's service-connected disorders prevented him from obtaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's right knee disorders prior to December 23, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017).

2.  The criteria for entitlement to a TDIU prior to September 1, 2013, on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU from September 1, 2013, through December 22, 2013, on an extraschedular basis, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran has specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Laws and Regulations

As noted above, any issues regarding entitlement to increased ratings on a schedular basis for the Veteran's service-connected right knee disabilities have been finally resolved by previous Board decisions.  Thus, as to his right knee disabilities, the sole remaining question is whether an increased rating on a extraschedular basis is warranted.  

Entitlement to extraschedular ratings are governed by 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With regard to the TDIU claim, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his or her ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service (Director), for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Extraschedular ratings are only available for an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule standards."  Floyd, 9 Vet. App. at 96.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran's right knee disorder and entitlement to a TDIU rating on an extraschedular basis have already been referred to the Director.  Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Right Knee Extraschedular Analysis

Prior to December 23, 2013, the Veteran's right knee has the following ratings: limitation of flexion is rated as ten percent disabled prior to August 1, 2013, and 30 percent disabled thereafter; instability as 20 percent disabled; and limitation of extension as ten percent disabled.

The Board notes that the Veteran's limitation of flexion has the highest schedular rating under DC 5260 for part of the period under appeal.  Right knee instability, rated as 20 percent under DC 5257, indicates moderate instability during the relevant time period, and is not the highest schedular rating available.  Right knee limitation of extension, rated as ten percent disabling under DC 5261, is also not the highest schedular rating available for the relevant time period.

A December 2017 decision, issued by the Director, concluded that the evidentiary record did not show that the regular rating criteria was inadequate to rate the symptoms of the right knee disorders.  The Director noted past medical treatment, including for nonservice-connected disorders, and noted October 2013 and January 2006 VA examinations, including objective findings and range of motion measurements.  The Director also noted that the right knee disorders made extensive standing difficult, but not impossible.  The Director determined that no extraschedular increase is warranted for the period prior to December 23, 2013.

During a January 2009 VA examination, the Veteran's right knee manifested edema, weakness, locking pain, and crepitus, but did not manifest effusion, tenderness, redness, heat, guarding of movement, or subluxation.  His right knee flexion was limited to 70 degrees, and extension was normal.  After repetitive use, the right knee manifested pain, fatigue, weakness, lack of endurance, incoordination, and pain, but no additional range-of-motion limitation.  The ligaments of the right knee manifested moderate instability.  The examiner determined that the effects of the Veteran's right knee disorders caused significant pain and debilitation, and were severe.

During the relevant time period, the Veteran sought VA treatment for his right knee disorders, including for chronic knee pain.  See, e.g., March 2010 and August 2009 VA Treatment Records.  In a September 2009 assessment, the Veteran's right knee was functional with normal strength, but manifested crepitus and edema.  At that time, the Veteran was working out at the gym and using heavy weights.  

During an October 2013 VA examination, the Veteran's right knee manifested tenderness, palpitation, weakened movement, pain on movement, disturbance of locomotion, and effusion.  His right knee flexion was limited to 85 degrees, and extension was limited to ten degrees.  After repetitive use, right knee flexion was limited to 80 degrees, and extension was the same.  The ligaments of the right knee manifested no instability.  The examiner determined that the effects of the Veteran's right knee disorders caused difficulty reaching his feet.  The examiner also noted that the Veteran had bilateral cellulitis of the lower extremities and obesity, neither of which was service-connected or linked to his right knee disorders.  

In an April 2010 letter, the Veteran stated that his right knee disorders walking or standing for long periods of time, and prevented him from bending or stretching his right knee.  Additionally, in a December 2013 letter, he reported that his right knee would lock and the kneecap would pop out of place.  He also reported swelling and pulsating pain.  The Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that these statements are credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is exceptional or unusual and renders impractical the application of the regular schedule standards, his statements must be weighed against other evidence of record.  Here, the Board finds the schedular rating criteria are adequate to address the Veteran's symptomology.

DC 5261 and 5261, addressing range-of-motion limitations in flexion and extension, are adequate to address the symptomology of difficulty bending and stretching his right knee; and DC 5257, addressing subluxation and instability, are adequate to address the symptomology of difficulty walking, standing, and other symptoms of knee instability including kneecap problems.  The schedular criteria also address musculoskeletal pain.  See 38 C.F.R. § 4.59.  Quite simply, the symptoms of the Veteran's various right knee disabilities that have been described by the Veteran or identified in the medical records are adequately described by the rating criteria, or do not rise to the level of exceptional as required for an extraschedular rating.  

After reviewing the evidence of record, the Board finds that the preponderance of the probative evidence establishes that the Veteran's right knee disorders do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In sum, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's right knee disabilities warrant extraschedular ratings as all aspect of symptoms and functional impairments are reflected in his assigned schedular ratings prior to December 23, 2013.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

Prior to December 23, 2013, the Veteran is service-connected for right knee limitation of flexion  rated as 30 percent disabling; right knee instability rated as 20 percent disabling; and right knee limitation of extension rated as ten percent disabling.  His combined disability rating for this time period is 50 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran's combined service-connected disabilities do not render him eligible for a TDIU rating under the scheduler percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A December 2017 decision, issued by the Director, concluded that the evidentiary record did not show that TDIU was warranted on an extraschedular basis for the Veteran's right knee disorders or collective impact of the Veteran's service-connected disorders prior to December 23, 2013.  The Director noted that an October 2013 VA examiner concluded that the Veteran could obtain sedentary employment, and nonservice-connected disorders prevented the Veteran from obtaining employment requiring extensive standing and walking.  The Director noted that the examiner also concluded that the Veteran's knee disorders would not prevent active employment.  The Director also noted that a January 2009 VA examiner determined that the Veteran's knee disorders had a severe effect on the Veteran's ability to work as a car salesman having to stand for an extend period of time.  In adjudicating the issue, the Director determined that the evidence reflected extensive standing was difficult, but not impossible; the Veteran was employable in sedentary positions; and nonservice-connected disorders also affected his employability.  Finally, in determining no extraschedular rating was warranted, the Director noted that the claims file contained no evidence of frequent hospitalizations.

The Veteran completed on year of college.  See March 2015 TDIU Application.  After service, the Veteran was employed as a warehouse worker, call center worker, and assistant manager at a store until August 2013.  Id.; October 2013 VA Examination.  According to his March 2015 TDIU Application, the Veteran worked as an assistant manager from June 2012 through August 2013, missing ten days in more than a year for his right knee disorders.  As the Veteran had substantially gainful employment through August 2013, entitlement to a TDIU rating on an extraschedular basis prior to September 1, 2013 is denied.

The record does not reflect that the Veteran has been substantially gainful employed since September 1, 2013.  In a December 2013 letter, the Veteran described that his right knee disorders had prevented him performing his job and meeting his employer's expectations.  Additionally, the Board notes that the Veteran was service-connected for an additional disorder on December 23, 2013, and granted entitlement to a TDIU rating from that date.  See August 2016 and March 2015 Rating Decision.  Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the combined effects of the Veteran's service-connected disorders on December 23, 2013, affected his ability to keep his employment as an assistant manager, or find substantially gainful employment from September 1, 2013, through December 22, 2013.  38 U.S.C.A. § 5107(b).  Therefore, from September 1, 2013, through December 22, 2013, entitlement to a TDIU rating on an extraschedular basis is warranted.












	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an extraschedular rating for recurrent right knee instability and right knee limited flexion and extension prior to December 23, 2013, is denied.

Entitlement to a TDIU prior to September 1, 2013, is denied.

Entitlement to a TDIU rating on an extraschedular basis from September 1, 2013, through December 22, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


